Citation Nr: 1737635	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  09-33 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the thoracic spine with muscle spasms (hereinafter thoracic spine disability) prior to March 18, 2010, and in excess of 20 percent thereafter.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease of the cervical spine (hereinafter cervical spine disability).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 20, 2016.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1986 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2014.

During the pendency of the appeal, in a December 2016 rating decision, the AOJ granted the Veteran entitlement to a TDIU effective October 20, 2016.  Thus, the TDIU issue on appeal has been recharacterized to comport with that award of benefits. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the last VA examinations of the Veteran's thoracic spine and cervical spine in October 2016 are inadequate, as they do not include range of motion testing results required by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App 158 (2016).  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weightbearing and non-weightbearing, and if possible, with the range of the opposite undamaged joint.  Id. at 168-169.  Therefore, the Board finds that new VA examinations of the Veteran's thoracic and cervical spines are required.  

The Board must also remand the TDIU claim as that claim is inextricably intertwined with the above remanded claims.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all outstanding VA treatment records from any VA medical facility that may have treated the Veteran.

2.  Schedule the Veteran for a VA examination to determine the current severity of his thoracic spine disability.  The examiner should test the range of motion of the thoracic spine for pain in active motion, passive motion, weightbearing, and in non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale. 

3.  Schedule the Veteran for a VA examination to determine the current severity of his cervical spine disability.  The examiner should test the range of motion of the cervical spine for pain in active motion, passive motion, weightbearing, and in non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

All findings should be reported in detail and all opinions must be accompanied by a clear rationale. 

4.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




